J-A17012-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA        :   IN THE SUPERIOR COURT OF
                                     :        PENNSYLVANIA
                                     :
              v.                     :
                                     :
                                     :
 JAMES THOMPSON                      :
                                     :
                   Appellant         :   No. 546 EDA 2021

         Appeal from the PCRA Order Entered February 10, 2021
          In the Court of Common Pleas of Philadelphia County
          Criminal Division at No(s): CP-51-CR-0007131-2011

 COMMONWEALTH OF PENNSYLVANIA        :   IN THE SUPERIOR COURT OF
                                     :        PENNSYLVANIA
                                     :
              v.                     :
                                     :
                                     :
 JAMES THOMPSON                      :
                                     :
                   Appellant         :   No. 547 EDA 2021

         Appeal from the PCRA Order Entered February 10, 2021
          In the Court of Common Pleas of Philadelphia County
          Criminal Division at No(s): CP-51-CR-0007132-2011

 COMMONWEALTH OF PENNSYLVANIA        :   IN THE SUPERIOR COURT OF
                                     :        PENNSYLVANIA
                                     :
              v.                     :
                                     :
                                     :
 JAMES THOMPSON                      :
                                     :
                   Appellant         :   No. 550 EDA 2021

         Appeal from the PCRA Order Entered February 10, 2021
          In the Court of Common Pleas of Philadelphia County
          Criminal Division at No(s): CP-51-CR-0007133-2011
J-A17012-22


BEFORE:      PANELLA, P.J., NICHOLS, J., and COLINS, J.*

MEMORANDUM BY PANELLA, P.J.:                      FILED SEPTEMBER 28, 2022

        James Thompson files separate appeals from the orders dismissing his

first petition for relief filed pursuant to the Post Conviction Relief Act (“PCRA”).

See 42 Pa.C.S.A. §§ 9541-9545. Additionally, Thompson’s PCRA counsel,

Coley O. Reynolds, Esquire, has filed an application to withdraw as counsel

and a brief in accordance with Commonwealth v. Turner, 544 A.2d 927 (Pa.

1988), and Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en

banc). We grant Attorney Reynolds’s petition to withdraw and affirm the

orders denying Thompson’s PCRA petition.1

        On February 20, 2011, Thompson and an unidentified friend confronted

brothers Scoey, Jermaine, and Bryan Potter at a bar in Philadelphia. During

the encounter, Thompson threatened to kill the Potters. Subsequently, when

the Potters attempted to leave the bar, Thompson stood by the exit and

threatened to shoot Bryan. As a result, Bryan hit Thompson, knocking him to

the ground, and threw Thompson’s friend through the door. Bryan

immediately left the scene. Thereafter, Scoey hit Thompson’s friend and he

and Jermaine jumped on Thompson’s friend after he fell to the ground.

Thompson then pulled out a gun and shot and killed Scoey, and shot Jermaine



____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   This Court consolidated Thompson’s appeals sua sponte on June 3, 2021.

                                           -2-
J-A17012-22


in the stomach and leg, which resulted in paralysis of his left leg. Thompson’s

friend fled the scene and the police later arrested Thompson in possession of

the gun used in the shooting. The Commonwealth charged Thompson with

numerous crimes at three separate case numbers.

       On September 21, 2012, a jury found Thompson guilty of voluntary

manslaughter, aggravated assault, persons not to possess firearms, firearms

not to be carried without a license, and terroristic threats. The trial court

sentenced Thompson to an aggregate sentence of 17 to 34 years in prison.

This Court affirmed Thompson’s judgment of sentence. See Commonwealth

v. Thompson, 349 EDA 2013 (Pa. Super. filed Aug. 19, 2014) (unpublished

memorandum).

       Thompson filed a timely pro se PCRA petition, and following the

appointment of counsel, an amended PCRA petition at the three case numbers.

Thompson raised various ineffective assistance of counsel claims. Following a

protracted history not relevant to this appeal, the PCRA court held an

evidentiary hearing, at which trial counsel testified. Subsequently, the PCRA

court entered separate orders dismissing Thompson’s petition. These timely

appeals followed.2

       On appeal, Attorney Reynolds filed a Turner/Finley brief, which raises

the following questions for our review:


____________________________________________


2Following the filing of the notices of appeal, Attorney Reynolds was appointed
as Thompson’s counsel for his PCRA appeals.

                                           -3-
J-A17012-22


       1.     Did the PCRA court commit an abuse of discretion by
              denying relief on a claim asserting that trial counsel was
              ineffective for failing to present evidence indicating that
              [Thompson’s] friend, an alleged eyewitness, died following
              the incident herein?

       2.     Did the PCRA court commit an abuse of discretion by
              denying relief on a claim asserting that trial counsel was
              ineffective for failing to object to the trial court’s charge on
              the defense of justification?

       3.     Did the PCRA court commit an abuse of discretion by
              denying relief on a claim asserting that trial counsel was
              ineffective for presenting inconsistent defense theories to
              the jury?

       4.     Did the PCRA court commit an abuse of discretion by
              denying relief on a claim asserting that trial counsel was
              ineffective for failing to object to improper arguments
              comments and misstatements of law made by the
              prosecutor?

Turner/Finley Brief at 11-12 (some capitalization omitted). Additionally,

Attorney Reynolds filed an application to withdraw on January 25, 2022.3

       As an initial matter, we must consider the adequacy of Attorney

Reynolds’s Turner/Finley filings. Independent approval by competent

counsel requires proof of the following:

       1) A “no-merit” letter by PCRA counsel detailing the nature and
       extent of his review;

       2) The “no-merit” letter by PCRA counsel listing each issue the
       petitioner wished to have reviewed;

       3) The PCRA counsel’s “explanation”, in the “no-merit” letter, of
       why the petitioner’s issues were meritless;
____________________________________________


3Thompson did not retain alternate counsel or file any response to Attorney
Reynolds’s application to withdraw.

                                           -4-
J-A17012-22



      4) The PCRA court conducting its own independent review of the
      record; and

      5) The PCRA court agreeing with counsel that the petition was
      meritless.

Commonwealth v. Widgins, 29 A.3d 816, 818 (Pa. Super. 2011) (citation

and brackets omitted). Further, counsel seeking to withdraw must

      forward to the petitioner a copy of the application to withdraw that
      includes (i) a copy of both the “no-merit” letter, and (ii) a
      statement advising the PCRA petitioner that, in the event the trial
      court grants the application of counsel to withdraw, the petitioner
      has the right to proceed pro se, or with the assistance of privately
      retained counsel.

Id. (citation omitted).

      Here, in his Turner/Finley brief, Attorney Reynolds described the

extent of his review, identified the issues that Thompson sought to raise, and

explained why the issues lack merit. In addition, Attorney Reynolds provided

Thompson with notice of his intention to seek permission to withdraw from

representation, a copy of the “no-merit” brief and application to withdraw as

counsel and advised Thompson of his rights in lieu of representation. Thus,

we conclude that Attorney Reynolds has complied with the requirements

necessary to withdraw as counsel. We now independently review Thompson’s

claims to ascertain whether they lack merit.

      Our standard of review regarding a PCRA court’s order “is whether the

determination of the PCRA court is supported by the evidence of record and is

free of legal error.” Commonwealth v. Rizvi, 166 A.3d 344, 347 (Pa. Super.


                                     -5-
J-A17012-22


2017). “The PCRA court’s findings will not be disturbed unless there is no

support for the findings in the certified record.” Commonwealth v. Garcia,

23 A.3d 1059, 1061 (Pa. Super. 2011) (citation omitted).

      In his first claim, Thompson contends that his trial counsel was

ineffective for failing to present evidence that his unidentified friend died soon

after the incident and was not available to testify at trial. See Turner/Finley

Brief at 14. Thompson argues that the evidence would have prevented the

jury from drawing an adverse inference against him for not calling his friend

as a witness. See id. Thompson further assets that the prosecutor discussed

the absence of the friend at trial during closing arguments. See id.

      To succeed on an ineffectiveness claim, Thompson must demonstrate

by a preponderance of evidence that “(1) the underlying claim has arguable

merit; (2) counsel had no reasonable basis for his or her action or inaction;

and (3) the petitioner suffered prejudice as a result of counsel’s action or

inaction.” Commonwealth v. Brown, 196 A.3d 130, 150 (Pa. 2018) (citation

omitted). Counsel is presumed to be effective, and the burden is on Thompson

to prove otherwise. See Commonwealth v. Hanible, 30 A.3d 426, 439 (Pa.

2011). A failure to satisfy any prong of the test for ineffectiveness will require

rejection of the claim. See Commonwealth v. Montalvo, 244 A.3d 359, 368

(Pa. 2021).

      Here, at the evidentiary hearing, Thompson’s trial counsel testified that

he did not introduce evidence of Thompson’s friend’s death because Thompson


                                      -6-
J-A17012-22


would have been required to testify at trial to identify the friend. See N.T.,

1/6/21, at 8. Further, counsel noted that he did not want to introduce the way

Thompson’s friend was murdered—execution-style by two gunmen—stating

that such evidence may have been prejudicial to Thompson. See id. at 8-9.

Finally,   counsel    testified   that   he   proposed    a   stipulation   with   the

Commonwealth         regarding    the    friend’s   unavailability,   but   that   the

Commonwealth declined. See id. at 9.

      Here, the PCRA court found that counsel had a reasonable basis for not

introducing evidence that Thompson’s friend was unavailable at trial. See

PCRA Court Opinion, 8/18/21, at 8. Upon our review, we cannot conclude the

PCRA court abused its discretion. See Commonwealth v. Spotz, 84 A.3d

294, 312 (Pa. 2014) (stating that a “finding that a chosen strategy lacked a

reasonable basis is not warranted unless it can be concluded that an

alternative not chosen offered a potential for success substantially greater

than the course actually pursued.” (citation omitted)).

      Further, Thompson cannot establish that he was prejudiced by counsel’s

inaction. Indeed, Thompson claims that he acted in defense of his unnamed

friend, who was being punched by the two victims. See 18 Pa.C.S.A. § 506(a)

(stating that the use of force upon or toward the person of another is justifiable

to protect a third person when the actor would be justified in using force to

protect himself against the injury he believes to be threatened against the

third party; the actor believes that the person whom he is protecting would


                                         -7-
J-A17012-22


be justified in using such force; and the actor believes that his intervention is

needed to protect the other person). However, as this Court noted on direct

appeal, Thompson and his friend provoked the use of force by threatening the

Potters, Thompson’s friend was being punched by the victims, and there was

no evidence to suggest that the use of a gun was needed to cease the attack.

See Thompson, 349 EDA 2013, at *10. Even if Thompsons’s friend “would

have testified that [he] was genuinely in fear of imminent death or serious

bodily injury during the altercation, that testimony would have had no bearing

on [Thompson’s] subjective belief.” PCRA Court Opinion, 8/18/21, at 10.

Accordingly, Thompson has not established the prejudice prong of the

ineffectiveness test.

      Finally, during closing arguments, the prosecutor only stated that

Thompson’s friend fled the scene and was not hurt and did not seek to draw

any adverse inference from Thompson’s failure to call the friend as a witness.

See N.T., 9/21/12, at 85. Based upon the foregoing, Thompson did not

establish counsel was ineffective, and his first claim is without merit.

      In his second claim, Thompson contends that trial counsel was

ineffective for failing to object to the jury instruction on justification. See

Turner/Finley Brief at 17-18. Specifically, Thompson argues that the trial

court’s instruction erroneously failed to include Bryan, who punched

Thompson and his friend in the bar. See id. at 18. According to Thompson,

the inclusion of Bryan’s name in the instruction may have rendered a different


                                      -8-
J-A17012-22


verdict because the jury could have reasonably believed that Thompson

believed that Bryan would attack his friend. See id.

      “Where a defendant requests a jury instruction on a defense, the trial

court may not refuse to instruct the jury regarding the defense if it is

supported by evidence in the record.” Commonwealth v. Hairston, 84 A.3d

657, 668 (Pa. 2014) (citation omitted). “[I]nstructing the jury on legal

principles that cannot rationally be applied to the facts presented at trial may

confuse them and place obstacles in the path of a just verdict.” Id. (citation

omitted).

      The PCRA court addressed this claim as follows:

      [The trial court] did not instruct the jury on whether [Thompson]
      believed he was protecting the unknown male from Bryan []
      simply [] because Bryan [] was not on scene, let alone attacking
      the unknown male. The evidence presented at trial showed that
      Bryan [] was walking away when the unknown male re-initiated
      the fight with [Scoey] and [Jermaine]. Furthermore, Bryan []
      testified at trial that he did not see the shooting, [and that] he
      only heard the gunshots.

PCRA Court Opinion, 8/18/21, at 10; see also N.T., 9/18/12, at 118, 175,

216, 227 (wherein evidence was presented that Bryan had left the area and

was not present during the shooting).

      Upon our review of the record and the instructions, we agree with the

PCRA court’s reasoning and find that the trial court properly did not include

Bryan in the justification jury instruction. See Hairston, 84 A.3d at 668.

Accordingly, we conclude that there is no arguable merit to Thompson’s

second ineffectiveness claim. See PCRA Court Opinion, 8/18/21, at 10.

                                     -9-
J-A17012-22


     In this third claim, Thompson argues trial counsel was ineffective for

providing inconsistent defense theories to the jury. See Turner/Finley Brief

at 19. Specifically, Thompson claims that during opening arguments, trial

counsel indicated Thompson was guilty of either voluntary or involuntary

manslaughter, but also that this was a justification case. See id. Thompson

further highlights that during closing arguments, trial counsel argued

Thompson was guilty of possessing an instrument of crime and carrying a

firearm without a license, thus implying he was guilty of voluntary

manslaughter. See id.

     The PCRA court rejected this claim, finding that trial counsel pursued a

reasonable strategy:

     At trial, the Commonwealth argued to the jury that [Thompson]
     should be found guilty of first-degree murder. … Trial counsel’s
     argument, as a whole, was that [Thompson] acted in defense of
     another and that his actions were reasonable. Counsel’s
     alternative argument was that if the jury did not agree that
     [Thompson’s] action[s] were reasonable, it could find voluntary
     manslaughter instead.

     Counsel was attempting to get [Thompson] out from under the
     very real possibility of a first-degree murder conviction and
     mandatory life sentence. The undisputed evidence presented at
     trial proved that [Thompson] initiated the incident and escalated
     the incident throughout. He was illegally armed and threatening
     to shoot Bryan []. He then followed the Potter brothers while they
     [were] leaving the bar to remove themselves from the
     confrontation and said to Bryan, “you are going to get popped.”
     Additionally, there was undisputed evidence that the victims were
     not armed and that they were hitting [Thompson’s] friend for five
     seconds after [Thompson’s] friend put his hand in his waistband
     and threatened to put Bryan in a coffin. During this five second
     altercation, [Thompson] came outside and immediately fired a


                                   - 10 -
J-A17012-22


      gun four or five times directly at the victims, hitting them each
      twice in vital organs. …

      Ultimately, trial counsel’s strategy was successful. [Thompson]
      was convicted of voluntary manslaughter, avoiding a first-degree
      murder conviction and mandatory life sentence. Therefore, this
      claim fails.

PCRA Court Opinion, 8/18/21, at 11-12.

      We agree with the sound reasoning of the PCRA court and affirm on this

basis. See id.; see also Commonwealth v. Daniels, 104 A.3d 267, 292

(Pa. 2014) (stating that trial counsel’s strategy to make alternative defense

arguments at trial was reasonable because the burden of proof still rests with

the Commonwealth). Additionally, Thompson cannot establish that he was

prejudiced, as the trial court instructed the jury that the statements during

opening and closing arguments did not constitute evidence. See N.T.,

9/21/12, at 20-22, 99; N.T., 9/18/21, at 5-6, 11; see also Commonwealth

v. Purnell, 259 A.3d 974, 986 (Pa. 2021) (stating that “[t]he law presumes

that the jury will follow the instructions of the court.”) (citation omitted).

Based upon the foregoing, we conclude that Thompson’s third ineffectiveness

claim is without merit.

      In his final claim, Thompson raises numerous arguments, which we will

address separately. Initially, Thompson contends trial counsel was ineffective

for failing to object to the prosecutor’s bolstering of the lead police detective,

wherein the detective stated that he had prepared a warrant and the

prosecutor’s office approved the warrant. See Turner/Finley Brief at 21-22.


                                     - 11 -
J-A17012-22


      “Improper bolstering or vouching for a government witness occurs

where the prosecutor assures the jury that the witness is credible, and such

assurance is based on either the prosecutor’s personal knowledge or other

information not contained in the record.” Commonwealth v. Lawrence, 165

A.3d 34, 42-43 (Pa. Super. 2017) (citation omitted).

      Here, the testimony at issue was as follows:

      Q. Detective, very briefly, can you explain the procedure for
      getting an arrest warrant.

      A. Based on the initial report of what happened that’s in the
      interview, the medical examiner’s report who rules it a homicide
      and the information we obtained from the witnesses, at that point
      it is put in an affidavit. I actually take this information over to the
      District Attorney’s Office. They will read it over and at that point,
      we will charge the Defendant.

      Q. Do they make the decision whether to approve or not approve?

      A. Approve or not approve the charges, yes.

      Q. That procedure was done prior to receiving the affidavit of
      probable cause and the arrest warrant in this case?

      A. That’s correct.

      Q. That is the same procedure for every homicide?

      A. Yes.

N.T., 9/20/12, at 118-19.

      The prosecutor did not improperly bolster the detective’s testimony.

Instead, the detective merely articulated the proper procedure for obtaining

an arrest warrant in every murder investigation. Therefore, there is no

arguable merit to Thompson’s ineffectiveness claim for failing to object to the

                                      - 12 -
J-A17012-22


prosecutor’s statements. See Lawrence, 165 A.3d at 44 (concluding that

because there was no arguable merit to appellant’s vouching claim, trial

counsel cannot be ineffective for failing to object to the prosecutor’s remarks).

      Thompson next asserts that counsel was ineffective for failing to object

to several comments by the prosecutor during her closing argument, such as

using the phrases “stamp of approval” and “unclean hands.” Turner/Finley

Brief at 22 (citing N.T., 9/21/12, at 63, 64, 71, 79). Thompson further claims

that trial counsel was ineffective for failing to seek cautionary instructions

regarding the prosecutor’s closing argument. See id. at 21.

      It is settled that it is improper for a prosecutor to express a
      personal belief as to the credibility of the defendant or other
      witnesses. However, the prosecutor may comment on the
      credibility of witnesses. Further, a prosecutor is allowed to
      respond to defense arguments with logical force and vigor. If
      defense counsel has attacked the credibility of witnesses in
      closing, the prosecutor may present argument addressing the
      witnesses’ credibility.

Lawrence, 165 A.3d at 43 (citation omitted). Further, “[a]ny challenged

prosecutorial comment must not be viewed in isolation, but rather must be

considered in the context in which it was offered.” Commonwealth v.

Chmiel, 30 A.3d 1111, 1146 (Pa. 2011) (citation and emphasis omitted).

      Here, Thompson challenges this portion of the prosecutor’s closing

argument:

      Voluntary manslaughter and self-defense, in general, is asking
      you to put a stamp of approval on [Thompson’s] actions but the
      law takes these situations very seriously….




                                     - 13 -
J-A17012-22


      It is not justified unless you can prove that he’s met certain
      requirements because taking a life is so serious, that we want to
      make sure that if we are going to give it that stamp of approval,
      that certain aspects are met….

N.T., 9/21/12, at 63-64. Thompson’s trial counsel objected to the prosecutor’s

statements in this regard, and the trial court sustained the objection. See id.

at 64-65. The prosecutor continued:

      … if you find that [Thompson] didn’t have clean hands or in any
      way provoked the fight, threatened their lives, pursued the Potters
      and the shooting resulted from those actions, then voluntary
      manslaughter doesn’t apply….

      [V]oluntary manslaughter and self-defense do not apply because
      he doesn't meet those very important requirements that will put
      a stamp of approval on those actions…. He does not get a stamp
      of approval and murder applies.

Id. at 71, 79.

      At the PCRA evidentiary hearing, trial counsel stated that he did not

object to all the prosecutor’s use of “stamp of approval” because he did not

believe she had crossed a line and that if the trial court had overruled the

objection, it would have been damaging to Thompson. See N.T., 1/6/21, at

14, 17-18.

      Here, Thompson fails to establish that counsel did not have a reasonable

basis for declining to object to all the prosecutor’s statements. In any event,

we agree with the PCRA court’s finding that the prosecutor’s statements were

oratorical flair. See PCRA Court Opinion, 8/18/21, at 14; see also

Commonwealth v. Tedford, 960 A.2d 1, 33 (Pa. 2008) (stating that the

“prosecution’s statements are unobjectionable if they are based on the

                                    - 14 -
J-A17012-22


evidence or proper inferences therefrom, or represent mere oratorical flair.”

(citation omitted)).

      Moreover, as noted above, the trial court instructed the jury that the

attorneys’ statements during closing argument did not constitute evidence.

See N.T., 9/21/12, at 20-22, 99; see also Purnell, 259 A.3d at 986. Indeed,

the trial court instructed the jury on the relevant charges and self-defense and

indicated that the jury must follow the law as stated by the court. See N.T.,

9/21/12, at 22, 94, 97-99, 113-43, 153-58. Accordingly, Thompson cannot

establish that he was prejudiced by trial counsel’s failure to object or seek a

cautionary instruction, and this ineffectiveness claim is without merit.

      Thompson also argues that the prosecutor gave personal assurances

that Bryan and Jermaine were credible witnesses during her closing argument.

See Turner/Finley Brief at 22.

      Thompson’s challenge in this regard focuses on this portion of the

prosecutor’s closing argument:

      We don’t have [video evidence] but you don’t need it to make a
      decision in this case because you have multiple, credible witnesses
      and I am talking mainly about Jermaine and Bryan [] who from
      the very beginning, the good, the bad, told you what happened
      that night, admitted to not only some acts by themselves, the
      punching but also credibly told you about why they did it, and it
      makes sense.

N.T., 9/21/2012 at 90.

      Here, the prosecutor did not offer any personal assurances about the

testimony of Jermaine and Bryan; instead, she merely summarized their


                                     - 15 -
J-A17012-22


testimony and commented on the portions of their testimony that established

their credibility. Because the prosecutor did not improperly bolster or vouch

for the testimony in question, trial counsel cannot be ineffective. See

Lawrence, 165 A.3d at 44.

      Thompson additionally argues that counsel should have objected to the

prosecutor’s statements regarding the crime of voluntary manslaughter. See

Turner/Finley Brief at 22 (citing N.T., 9/21/12, at 62-63, 66, 68, 75).

Thompson claims that the prosecutor’s statements limited the jury’s ability to

find him not guilty and risked confusing the jury in a way that it could not

appropriately weigh the evidence. See id.

      The PCRA court reviewed the prosecutor’s statements and found

Thompson’s ineffectiveness claim to be without merit:

      First, this claim fails because trial counsel clearly did object [to
      two statements made by the prosecutor]. Moreover, [Thompson]
      was not prejudiced by the [prosecutor’s] statements because the
      law was made clear to the jury prior to deliberations. To be clear,
      the [prosecutor] did not misstate the law, she gave an incomplete
      statement of the law which was corrected by the [trial ]court; once
      during closing arguments and then in the [trial] court’s charge on
      the law. Moreover, before closing argument, the [trial c]ourt
      informed the jury that they are not bound by any principles of law
      mentioned by counsel in their closing argument. Instead, they are
      bound by the law as the [trial c]ourt gives it at the end of closing
      arguments. See N.T., 9/21/2012 at 22. The law is well settled that
      the jury is presumed to have followed the court’s instructions. The
      jury had a full and complete understanding of the applicable law
      in this case prior to deliberating, despite the [prosecutor’s] lack of
      clarity. Therefore, this claim lacks merit.

PCRA Court Opinion, 8/18/21, at 13 (quotation marks and citation omitted).




                                     - 16 -
J-A17012-22


     We agree with the PCRA court’s opinion and affirm on this basis. See

id. Indeed, as the PCRA court noted, the trial court gave an accurate

statement of the law during its jury charge, and Thompson does not argue

that this recitation was incorrect. See N.T., 9/21/12, at 113-43, 153-58.

Based upon the foregoing, Thompson’s final ineffectiveness claim is without

merit.

     Upon our independent review of the record, we conclude that the PCRA

petition is without merit, and that Attorney Reynolds is entitled to withdraw

under the precepts of Turner/Finley.

     Application to Withdraw as Counsel granted. Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/28/2022




                                   - 17 -